Citation Nr: 0530673	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  05-22 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.Entitlement to service connection for connective tissue 
disease/lupus, headaches, pustular rash on hands and feet, 
rash on feet, photosensitivity, fatigue, mouth ulcers, 
depression, arthritis, cardiovascular/renal disease, 
hypertension, psychosis, and organic brain disease/cognitive 
disorder, as secondary to radiation exposure.

2.Entitlement to an increased evaluation for residuals of 
lumbar strain, currently evaluated as 20 percent disabling.

3.Entitlement to an increased evaluation for Raynaud's 
disease, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Marine Corps League




INTRODUCTION

The veteran served on active duty from November 1984 to March 
1988 and from February 1991 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2001 and July 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In an October 2005 Report of Contact, the veteran's 
representative indicated that the veteran desired a hearing 
before a member of the Board at the RO (i.e., a Travel Board 
hearing). As such, a Travel Board hearing should be 
scheduled.

Accordingly, the case is REMANDED to the RO for the following 
development:  

The RO should schedule the veteran for a 
Travel Board hearing and properly notify 
him and his representative of this 
hearing. 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

